Citation Nr: 0026204	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-08 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected fracture, 7th cervical vertebra, with 
faulty union, currently rated as 30 percent disabling.

2.  Whether an October 1945 rating decision which granted 
service connection for fracture, 7th cervical vertebra, with 
faulty union, and assigned a 20 percent disability rating for 
that disability should be revised or reversed based on clear 
and unmistakable error.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied an increased disability rating for 
service-connected fracture, 7th cervical vertebra, with 
faulty union, then rated as 20 percent disabling, and denied 
a claim that an October 1945 rating decision should be 
revised or reversed based on clear and unmistakable error 
(CUE).  In an August 1998 rating decision, the RO granted an 
increased rating to 30 percent for the service-connected 
fracture, 7th cervical vertebra, with faulty union.


FINDINGS OF FACT

1.  The service-connected fracture, 7th cervical vertebra, 
with faulty union, is manifested by severe limitation of 
motion of the cervical spine without demonstrable deformity 
of the vertebral body.

2.  In support of his claim of CUE in an October 1945 final 
rating decision which granted service connection for 
fracture, 7th cervical vertebra, with faulty union, and 
assigned a 20 percent disability rating for that disability, 
the veteran has neither cited any laws or regulations extant 
at the time of the October 1945 rating decision which the RO 
failed to apply or misapplied nor provided persuasive reasons 
as to why, had such a provision or provisions been properly 
applied, the result in his case would have been manifestly 
different, i.e., the RO would have assigned a rating higher 
than 20 percent for the service-connected fracture, 7th 
cervical vertebra, with faulty union.

3.  In support of his claim of CUE in an October 1945 final 
rating decision which granted service connection for 
fracture, 7th cervical vertebra, with faulty union, and 
assigned a 20 percent disability rating for that disability, 
the veteran has submitted his own statements including, "I 
feel that my broken neck has never been adjudicated 
correctly" and that "[d]octors would not discuss with me 
why I had so much pain and did not state my neck was 
improperly set."


CONCLUSIONS OF LAW

1.  The requirements for an increased disability rating for 
service-connected fracture, 7th cervical vertebra, with 
faulty union, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5285-5290 (1999).

2.  A claim of CUE in an October 1945 final rating decision 
which granted service connection for fracture, 7th cervical 
vertebra, with faulty union, and assigned a 20 percent 
disability rating for that disability has not been 
articulated with sufficient specificity to reasonably raise a 
claim of CUE in the October 1945 final rating decision.  
38 U.S.C.A. § 5109A (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim.

The veteran submitted a statement to the RO in November 1997 
that his service-connected neck condition had worsened.  The 
Board notes that his statement constituted a well grounded 
claim for an increased disability rating for 
service-connected fracture, 7th cervical vertebra, with 
faulty union.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (holding that, where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  The veteran 
perfected an appeal of the denial of his claim to the Board.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection has been in effect for fracture, 7th 
cervical vertebra, with faulty union, since the veteran was 
discharged from service in October 1945.  Service medical 
records show that an x-ray in January 1945 revealed lateral 
curvature of the cervical and upper thoracic vertebrae and 
that there appeared to have been an old injury, fracture of 
right articular process of the 7th cervical vertebra with 
loss of joint space and partial ankylosis.  It was noted that 
the veteran remembered no specific injury to the neck.

Between March and May 1945, the veteran received intensive 
physical therapy and exercises as well as head traction.  In 
May 1945, there was no muscle spasm and neck movements were 
normal.  The examiner noted that residual pain should 
disappear with continued activity.  A July 1945 orthopedic 
consultation showed that clinically and by x-ray the cervical 
spine was negative from an orthopedic standpoint.  A medical 
consultation was also negative.  There was no clinical 
evidence of arthritis.  In October 1945, the veteran was 
found physically qualified for transfer to a separation 
center.  He required neither treatment nor hospitalization.  
On the October 1945 separation examination report, the 
examiner noted an old fracture of the right articular process 
of the cervical vertebra which existed prior to service and 
was asymptomatic except for severe straining of the vertebra.

An August 1948 VA x-ray report showed kyphosis of the 
cervical vertebrae, no abnormalities in the bones.  An 
examiner noted tenderness present over the 7th cervical 
vertebrae.  The cervical muscles were not spastic.  Flexion 
and extension of the cervical spine was not limited but 
motion to the left caused pain and was mildly limited.  The 
diagnosis was old fracture, 7th cervical vertebrae.

A March 1998 VA x-ray report reflected that multiple views of 
the cervical spine revealed degenerative changes involving 
the lower cervical spine manifested by spurring and disc 
space narrowing as well as reversal of the normal cervical 
lordosis.  The vertebral soft tissues were intact.  The 
impression was severe degenerative disc disease involving the 
cervical spine from the 3rd to the 7th cervical vertebrae 
associated with reversal of the normal cervical lordosis.

On a March 1998 VA Spine examination report, the examiner 
recorded a history provided by the veteran of the veteran's 
having fallen off a crane 15 feet high in 1943 and sustaining 
a fracture of his neck.  He stated that he was treated with a 
collar and body jacket for one year.  He reported that he had 
suffered with stiffness and pain for a long time and that he 
had electric shock-like pain from his neck down to his hand 
during lifting objects which resulted in dropping the object.  
He reported taking Tylenol as needed for pain.

On physical examination, the examiner noted that the veteran 
was ambulatory without assistive device.  The pain area over 
the neck was over the lower cervical spine area.  There was 
no area of tenderness over the cervical spine.  Range of 
motion of the cervical spine was 14 degrees of left lateral 
flexion; 18 degrees of right lateral flexion; 26 degrees of 
right and left lateral rotation; 34 degrees of extension; and 
36 degrees of flexion.  There was pain at the end ranges of 
motion.  Range of motion of the upper extremities was 
unremarkable except for pain over the right side of the neck 
during full flexion of the right shoulder joint.  The 
diagnosis was degenerative joint disease of cervical spines 
with history of previous fracture of C7 vertebrae.  The 
doctor commented that the veteran's symptoms suggested that 
he might have cervical radiculopathy.  However, there were no 
definite physical findings of cervical radiculopathy.  The 
doctor noted that neck pain would increase on motions of the 
cervical spine which could interfere with his ability to move 
his neck during various activities, particularly turning his 
head or looking up.

The service-connected fracture, 7th cervical vertebra, with 
faulty union, is rated in the VA Schedule for Rating 
Disabilities under a combined Diagnostic Code 5285-5290 which 
takes into account both the fracture to the cervical 
vertebrae as well as the residual limitation of motion of the 
cervical spine.  38 C.F.R. §§ 4.27, 4.71a, Diagnostic Code 
5285-5290.  A 100 percent rating is assigned for residuals of 
a fracture of vertebra with cord involvement, bedridden, or 
requiring long leg braces.  A 60 percent rating may be 
assigned for residuals without cord involvement; abnormal 
mobility requiring neck brace.  In other cases, the Schedule 
directs that that the residuals be rated in accordance with 
definite limitation of motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  
38 C.F.R. § 4.71a, Diagnostic Code 5285.

In this case there is no evidence of cord involvement, 
bedridden, or requiring long leg braces or, without cord 
involvement, abnormal mobility requiring neck brace.  
Therefore, the Board concludes that the residual disability 
has been appropriately rated under Diagnostic Code 5290 for 
limitation of motion of the cervical spine.  Under those 
criteria, the highest or 30 percent rating has been assigned 
for severe limitation of motion.  The Board notes that the 
Schedule provides a higher rating of 40 percent under 
Diagnostic Code 5287 for unfavorable ankylosis of the 
cervical spine but ankylosis is not shown in this case as the 
veteran has movement of the neck as shown by the ranges of 
motion reported in the March 1998 VA examination report.  
((Ankylosis is "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint." Stedman's Medical Dictionary 93 (26th ed. 
1995)).  Moreover, an additional 10 percent rating is not 
warranted under Diagnostic Code 5285 for demonstrable 
deformity of a vertebral body because such a deformity was 
not shown by the evidence of record.  For example, the Board 
notes that the reversal of the normal cervical lordosis noted 
on the March 1998 VA x-ray report involves a curvature of the 
cervical spine spanning a range from C3 from C7 but does not 
involve deformity of a single vertebral body, in particular, 
the 7th cervical vertebra for which service connection is in 
effect.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
increased rating for service-connected fracture, 7th cervical 
vertebra, with faulty union. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5285-5290 (1999).

CUE Claim.

Service connection has been in effect for fracture, 7th 
cervical vertebra, with faulty union, since the veteran was 
discharged from service in October 1945.  Service medical 
records show that the veteran was seen in January 1945 with 
complaints of pain in his neck.  It was noted that he did not 
remember ever injuring the neck and that for the past several 
weeks he had complained of neuralgic pains in the neck and 
back which had become progressively worse.  An x-ray revealed 
lateral curvature of the cervical and upper thoracic 
vertebrae.  It was noted that there appeared to have been an 
old injury, fracture of right articular process of the 7th 
cervical vertebra with loss of joint space and partial 
ankylosis.  It was also noted that this was believed to be 
the source of the veteran's trouble and was sufficient to 
warrant evacuation to the United States for treatment and 
disposition.

The veteran was transferred to a service department hospital 
in Georgia in March 1945.  There it was noted that the 
veteran remembered no specific injury to the neck.  It was 
also noted that x-ray changes were old.  The veteran referred 
site of pain to the base of the neck at the level of the 7th 
vertebrae.  At the time of acute attack, neck movements 
aggravated pain and were limited in motion.  No pain radiated 
down either extremity.  The veteran reported that at the 
present time there was some limitation to the left with 
slight pain at the extreme, the pain being centered in 
midline at the level of the 7th cervical vertebrae.  He 
stated that the pain and limitation were slight and that the 
condition had greatly improved.  Other than when rotating the 
neck to extreme he was now free from pain.

General physical examination was normal.  The head was held 
normally in midline without tilt or rotation.  There was 
neither pain nor limitation of motion in extension and 
flexion.  Lateral bending to the right caused pain in the 
left trapezius posterior to ridge.  Rotation to the left also 
incited pain in the same area.  Film of the cervical spine 
showed no evidence of fracture or dislocation.  The 
interspaces were normal in width.  There was complete loss of 
the normal cervical lordoses.

Service medical records showed that between March and May 
1945, the veteran received intensive physical therapy and 
exercises as well as head traction.  In May 1945, there was 
no muscle spasm and neck movements were normal.  The examiner 
noted that residual pain should disappear with continued 
activity.  A July 1945 orthopedic consultation showed that 
clinically and by x-ray the cervical spine was negative from 
an orthopedic standpoint.  A medical consultation was also 
negative.  There was no clinical evidence of arthritis.  In 
October 1945, the veteran was found physically qualified for 
transfer to a separation center.  He required neither 
treatment nor hospitalization.  On the October 1945 
separation examination report, the examiner noted an old 
fracture of the right articular process of the cervical 
vertebra which existed prior to service and was asymptomatic 
except for severe straining of the vertebra.

In an October 1945 rating decision, service connection was 
awarded for fracture, 7th cervical vertebra, with faulty 
union, and a 20 percent rating assigned for that disability 
under Diagnostic Code 3008 of the 1933 VA Schedule for Rating 
Disabilities.  The criteria under Diagnostic Code 3008 
provided, "'Traumatic arthritis', localized, will be rated 
in terms of impairment of joint function.  With the necessity 
of wearing an appliance holding the part rigidly in favorable 
position, rate for favorable ankylosis of the part."  The RO 
assigned a 20 percent rating for the service-connected 
disability and the veteran was informed of the rating 
decision in October 1945.  He did not appeal it and it became 
final.  38 U.S.C.A. § 7105(c) (West 1991).

In April 1947, the RO reviewed the claim under the 1945 VA 
Schedule for Rating Disabilities under Diagnostic Code 5285 
and continued the 20 percent rating.  The veteran was 
informed of this rating decision in April 1947.  He did not 
appeal it and it became final.  38 U.S.C.A. § 7105(c) (West 
1991).

The veteran underwent a VA examination in August 1948.  Based 
on this examination, the RO continued the 20 percent rating 
and informed the veteran of this decision in September 1948.  
He did not appeal it and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

In November 1997, the veteran submitted a claim for CUE in an 
early rating decision.  Although he did not specify by date 
which of the three decisions rendered on his claim in the 
1940s he was alleging was the product of CUE, it appears to 
be the October 1945 rating decision because he stated that he 
felt that "a clear and unmistakable error was made when 20 
[percent] was granted" and in his notice of disagreement he 
referred to "the oversight from first adjudication to 
date".  

"Decisions by an RO or the BVA that have become final 
generally may not be reversed or amended except upon a 
successful collateral attack showing CUE."  Cole v. West, 13 
Vet. App. 268, 276 (1999), citing 38 U.S.C. § 5109A; 
38 C.F.R. § 3.105(a); Mason v. Brown, 8 Vet. App. 44, 51 
(1995); Crippen v. Brown, 9 Vet. App. 412, 418 (1996); Fugo 
v. Brown, 6 Vet. App. 40, 44 (1993).  Section 3.105(a) of 
title 38, Code of Federal Regulations, provides,

Where evidence establishes [CUE], the 
prior decision will be reversed or 
amended. For the purpose of authorizing 
benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of [CUE] has the same effect as 
if the corrected decision had been made 
on the date of the reversed decision.

38 C.F.R. § 3.105(a) (1999).

If [an appellant] wishes to reasonably 
raise CUE there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error . 
. . that, if true, would be CUE on its 
face, persuasive reasons must be given as 
to why the result would have been 
manifestly different but for the alleged 
error.

Ternus v. Brown, 6 Vet. App. 370, 375 (1994) (quoting Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993), motion for review denied, 6 
Vet. App. 162 (1994) (en banc)).

Under 38 C.F.R. § 3.105(a), "Previous determinations which 
are final and binding . . . will be accepted as correct in 
the absence of [CUE]."  CUE is "undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(emphasis added); see also 38 U.S.C.A. § 5109A (West 1991 & 
Supp. 1999).

Either the correct facts, as they were 
known at the time, were not before the 
adjudicator or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied.  The claimant, 
in short, must assert more than a 
disagreement as to how the facts were 
weighed or evaluated.

Russell, 3 Vet. App. at 313.  A CUE claim entails a finding 
that the outcome would be manifestly different but for the 
error.  Fugo, 6 Vet. App. at 44.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
Russell, 3 Vet. App. at 314.  "A determination that there 
was a '[CUE]' must be based on the record and the law that 
existed at the time of the prior [agency of original 
jurisdiction] . . . decision."  Ibid.; see also Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).

In support of his claim of CUE in the October 1945 final 
rating decision which granted service connection for 
fracture, 7th cervical vertebra, with faulty union, and 
assigned a 20 percent disability rating for that disability, 
the veteran has submitted his own statements including, "I 
feel that my broken neck has never been adjudicated 
correctly" and that "[d]octors would not discuss with me 
why I had so much pain and did not state my neck was 
improperly set."  However, he has neither cited any laws or 
regulations extant at the time of the October 1945 rating 
decision which the RO failed to apply or misapplied nor 
provided persuasive reasons as to why, had such a provision 
or provisions been properly applied, the result in his case 
would have been manifestly different, i.e., the RO would have 
assigned a rating higher than 20 percent for the 
service-connected fracture, 7th cervical vertebra, with 
faulty union.  Accordingly, the Board concludes that a claim 
of CUE in the October 1945 final rating decision which 
granted service connection for fracture, 7th cervical 
vertebra, with faulty union, and assigned a 20 percent 
disability rating for that disability has not been 
articulated with sufficient specificity to reasonably raise a 
claim of CUE in the October 1945 final rating decision, and 
the claim must therefore be denied.  38 U.S.C.A. § 5109A 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.105(a) (1999).




	(CONTINUED ON NEXT PAGE)




ORDER

An increased disability rating for service-connected 
fracture, 7th cervical vertebra, with faulty union, is 
denied.

The claim for reversal or revision of an October 1945 final 
rating decision which granted service connection for 
fracture, 7th cervical vertebra, with faulty union, and 
assigned a 20 percent disability rating for that disability, 
based on clear and unmistakable error is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 12 -


- 1 -


